Case 16-13118        Doc 32     Filed 10/15/18     Entered 10/15/18 09:19:21          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 13118
         Cheryl Denise Craig

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/18/2016.

         2) The plan was confirmed on 06/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 08/14/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-13118             Doc 32   Filed 10/15/18    Entered 10/15/18 09:19:21                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $6,137.00
           Less amount refunded to debtor                          $176.70

 NET RECEIPTS:                                                                                      $5,960.30


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,900.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $256.12
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,156.12

 Attorney fees paid and disclosed by debtor:                   $100.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                 Class    Scheduled      Asserted         Allowed        Paid         Paid
 1st Finl Invstmnt Fund            Unsecured     15,430.00            NA              NA            0.00       0.00
 AT T                              Unsecured         145.00           NA              NA            0.00       0.00
 Atlantic Credit & Finance Inc     Unsecured           0.00    12,203.02        12,203.02      1,035.10        0.00
 CACH LLC                          Unsecured      1,599.00       1,573.62        1,573.62        133.47        0.00
 Credit ONE BANK N.A.              Unsecured         577.00           NA              NA            0.00       0.00
 DISH Network                      Unsecured         142.00           NA              NA            0.00       0.00
 Harvard Collection                Unsecured      2,300.00            NA              NA            0.00       0.00
 Illinois Bell Telephone Company   Unsecured         670.00        670.06          670.06          56.84       0.00
 Merchants Credit Guide            Unsecured         677.00           NA              NA            0.00       0.00
 Midland Funding LLC               Unsecured           0.00        476.71          476.71          36.76       0.00
 Midland Funding LLC               Unsecured      2,027.00       2,026.34        2,026.34        171.88        0.00
 Northwest Collectors              Unsecured         462.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured      5,638.00       4,363.67        4,363.67        370.13        0.00
 Turner Acceptance Corporation     Unsecured      2,672.00            NA              NA            0.00       0.00
 Webbank-Fingerhut                 Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-13118        Doc 32      Filed 10/15/18     Entered 10/15/18 09:19:21             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,313.42          $1,804.18              $0.00


 Disbursements:

         Expenses of Administration                             $4,156.12
         Disbursements to Creditors                             $1,804.18

 TOTAL DISBURSEMENTS :                                                                       $5,960.30


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
